 


109 HR 3560 IH: Food Choking Prevention Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3560 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Honda (for himself and Mr. Towns) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Food and Drug Administration to carry out certain activities with respect to food choking hazards to children, including a program to provide education to the public. 
 
 
1.Short titleThis Act may be cited as the Food Choking Prevention Act. 
2.Food choking hazards in children 
(a)Education 
(1)In generalThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs (referred to in this section as the Commissioner), shall carry out a program to provide education to the public on food choking hazards to children, including education on preventing such hazards and performing life-saving procedures in the event of food choking. 
(2)Certain requirementsThe following applies with respect to the the program under paragraph (1): 
(A)The Commissioner shall give priority to providing education to parents of children who are 14 years of age or younger, and to such children directly. 
(B)The means through which such education is provided shall include the preparation of education materials to be distributed by pediatricians, hospitals, day care centers, and schools. 
(C)Each year the Commissioner shall designate a particular week during which the activities of the program will be intensified to provide for the broad dissemination to the public of the information with which the program is concerned (referred to in this subsection as prevention week). The Commissioner shall provide a name for the prevention week, and shall make references to such name in promoting the week. 
(b)Classes during prevention weekThe Commissioner may make awards of grants or contracts for the purpose of holding, during the prevention week under subsection (a)(2)(C), classes for the public on preventing food choking hazards and performing life-saving procedures in the event of food choking, including instruction on performing the technique known as cardiopulmonary resuscitation. 
(c)Study by national academy of sciences 
(1)In generalThe Commissioner shall request the National Academy of Sciences to enter into an agreement to conduct, with respect to food choking hazards to children, a comprehensive study— 
(A)to assess the accuracy and adequacy of current data and data collection efforts; 
(B)to document the number and nature of incidents of food choking-related deaths and injuries by age group annually; 
(C)to consider the nature and causes of childhood food choking incidents; 
(D)to establish criteria for determining whether a food poses a significant choking hazard to children; and 
(E)to assess the opportunities and key impediments to congressional, regulatory, and private sector initiatives to reduce the number of child deaths and injuries due to food choking. 
(2)Committee of leading expertsThe Commissioner shall ensure that the agreement under paragraph (1) provides that, in conducting the study under such paragraph, the National Academy of Sciences will convene a committee of leading experts and key stakeholders in the medical, consumer protection, and business communities. 
(3)ReportThe Commissioner shall ensure that the agreement under paragraph (1) provides that, not later than one year after the date on which the agreement is entered into, the study under such paragraph will be completed and a report providing the findings of the study will be submitted to the Commissioner and to the appropriate committees of the Congress. 
(4)Authorization of appropriationsFor the purpose of carrying out this subsection, there is authorized to be appropriated $800,000. 
(d)Report on system for data collection on deathsNot later than six months after the date of the enactment of this Act, the Commissioner shall report to the Congress on the reliability and utility of current systems for the collection of data on food choking-related deaths.  
 
